Citation Nr: 0605290
Decision Date: 02/24/06	Archive Date: 06/16/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02-15 306A	)	DATE MAR 15 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


ORDER

     The following correction is made in a decision issued by the Board in this case on February 24, 2006:

On page 9, the ORDER should read, An evaluation in excess of 20 percent for sciatic neuropathy of the right lower extremity is denied.





		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0605290	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-15 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from December 1952 to October 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that the veteran submitted medical evidence 
along with a written statement in January 2006.  While this 
evidence has not been evaluated by the RO, the Board notes 
that it is a duplicate of evidence previously submitted to 
and adjudicated by the RO.



FINDING OF FACT

The veteran's sciatic neuropathy of the right lower extremity 
is characterized by symptoms of pain, weakness, and decreased 
sensation, resulting in no more than moderate incomplete 
paralysis, attributed solely to the veteran's service-
connected disability.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
sciatic neuropathy of the right lower extremity are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a May 2005 letter, the RO informed the veteran of its duty 
to assist him in substantiating his claim under the VCAA, and 
the effect of this duty upon his claim.  In addition, the 
appellant was advised, by virtue of a detailed September 2002 
statement of the case (SOC) and August 2003 and August and 
December 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the August 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2005).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's disability is currently rated as 20 percent 
disabling under the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2005).  Under that code, moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation, moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation, and 
severe incomplete paralysis of the sciatic nerve, with marked 
muscular atrophy, warrants a 60 percent evaluation.  Id.  
Complete paralysis of the sciatic nerve, where the foot 
dangles and drops, there is no active movement possible of 
muscles below the knee, and flexion of the knee is weakened 
or (very rarely) lost, warrants an 80 percent evaluation.  
Id.

VA records show that in February 2002 the veteran complained 
of pain in his right side, back, and leg.  It shot up to his 
right knee and hip.  He described burning, tingling, and 
numbness.  There were no motor or sensory deficits other than 
numbness and tingling in the right lower extremity.

In June 2002, the veteran underwent VA examination.  He 
complained of moderate to severe pain and described sharp, 
tingling pain that radiated.  It occurred several times a day 
and lasted several hours to a day.  He described right leg 
weakness.  He had no foot drop.  Sensory examination showed 
decreased light touch, pin prick, temperature, and vibratory 
sensation.  There was no sign of motor weakness.  The 
examiner described the veteran's disability as moderate.

In a July 2003 VA outpatient record, the veteran complained 
of numbness.  He indicated that the right knee gave out a 
little and felt weak.  The physician described subjective 
weakness.

A May 2005 private treatment record shows the veteran 
complained of pain from his lower back to below his knee.  It 
affected his mobility.  He had motor dysfunction, decreased 
strength, and decreased fine touch.  Ankle jerk was absent, 
and the veteran used a cane.

An October 2005 VA outpatient record shows the veteran had 
moderately severe to severe sensorimotor polyneuropathy of 
the bilateral lower extremities.  There was significant give-
way throughout.  The veteran had markedly decreased light 
touch and pin prick sensation to the lower extremities.  
There was no sensation to vibration.

Also in October 2005, the veteran underwent VA examination.  
He described the pain as ranging from moderate to severe.  He 
noted it was sharp, tingling, and burning.  His whole leg 
felt weak sometimes.  There was no foot drop.  It was 
exacerbated by prolonged weight bearing.  The veteran used a 
cane to walk, and he could perform his activities of daily 
living with no problems.  His strength was difficult to test, 
because he had give-way weakness.  Repeated testing resulted 
in better strength.

There were markedly impaired vibratory sensations up to the 
knees bilaterally.  There was decreased light touch, 
pinprick, and temperature sensation.  The veteran 
demonstrated sensory impairment.  The impression was post-
traumatic right sciatic neuropathy, incomplete, with moderate 
disability.  An additional diagnosis was peripheral 
neuropathy, sensory greater than motor, severe, unclear 
etiology.

The examiner noted that, due to the location of the veteran's 
in-service surgery, partial sciatic nerve damage was a clear 
possibility.  His symptoms had continued over the years, 
subsequently compounded by an underlying progressive 
peripheral neuropathy.  The sciatic neuropathy was distinct 
and separate from his underlying diagnosis of peripheral 
neuropathy.  His incomplete underlying sciatic neuropathy, 
with sensory symptomatology only, was stated to be more 
likely than not related to his surgery in service.  However, 
regarding his peripheral neuropathy, which was severe, the 
examiner said there was no evidence to suggest that it is 
related to the veteran's military service, or surgery 
therein, in any way.  Therefore, the examiner concluded that 
the veteran's right sciatic neuropathy was a distinctly 
different condition than his underlying peripheral 
neuropathy.  The veteran's overall disability was due to a 
combination of both sciatic neuropathy and peripheral 
neuropathy.  The peripheral neuropathy was progressive, and 
that was the reason the veteran noticed worsening symptoms 
with increased disability.

Evaluating the evidence of record in conjunction with the 
above criteria, the Board finds that the veteran's disability 
does not warrant an increase to a 40 percent disability 
evaluation.  It is clear that the veteran has suffered from 
increasing symptoms in his lower extremities.  However, it is 
also clear, based upon the most recent VA examination report, 
that the increases in the veteran's complaints of pain and 
weakness are due to his unrelated and non-service-connected 
peripheral neuropathy, not due to his sciatic neuropathy, 
which the October 2005 VA examiner clearly stated were two 
separate and distinct disorders.  The examiner also 
definitively stated that the veteran's complaints of 
worsening symptoms are due to his peripheral neuropathy, not 
to his sciatic neuropathy.  There is no competent opinion of 
record to suggest otherwise.

Therefore, the Board finds that the 20 percent evaluation is 
consistent with the veteran's symptoms that are due to his 
sciatic neuropathy.  As the evidence preponderates against 
the claim for an increased rating for the veteran's sciatic 
neuropathy of the right lower extremity, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

An evaluation in excess of 20 percent for sciatic neuropathy 
of the right lower extremity



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



